     Case 21-03053 Doc 12-3 Filed 04/07/21 Entered 04/07/21 17:03:18                                          Desc
               Statement Accompanying Relief From Stay Page 1 of 2

                                        REQUIRED STATEMENT
                              TO ACCOMPANY MOTIONS FOR RELIEF FROM STAY

All Cases: Debtor(s) Zeid A Elaly
Case No. 21-03053 Chapter 7

All Cases: Moving Creditor U.S. Bank National Association          Date Case Filed March 9, 2021

Nature of Relief Sought         Lift Stay    Annul Stay     Other (describe) _________________________________

Chapter 13: Date of Confirmation Hearing _________________ or Date Plan Confirmed _______________
Chapter 7:            No-Asset Report filed on _________________
                      No-Asset Report not filed. Date of Creditor's Meeting: 04/09/21

1.   Collateral
         a.         Home
         b.         Car 2015 Land Rover Range Rover, VIN#SALGS2TF0FA236048
         c.         Other (describe)
2.   Balance Owed as of March 23, 2021: $61,338.95
     Total of all other Liens against Collateral: $0.00

3.   In chapter 13 cases, if a post-petition default is asserted in the motion, attach a payment history listing the
     amounts and dates of all payments received from the Debtor(s) post-petition:

4.   Estimated Value of Collateral (must be supplied in all cases) $39,225.00, clean retail value based upon the
     NADA Used Cars/Trucks guide dated March 23, 2021.

5.   Default
         a.           Pre-Petition Default
                      Number of months 19                 Amount $20,860.19

         b.           Post-Petition Default
               i.         On direct payments to the moving creditor
                      Number of months ______           Amount $______________________

               ii.       On payments to the Standing Chapter 13 Trustee
                      Number of months ______         Amount $______________________

6.   Other Allegations
         a.           Lack of Adequate Protection 11 U.S.C. §362(d)(1)

               i.              No insurance
               ii.         Taxes unpaid          Amount $____________
               iii.        Rapidly depreciating asset
               iv.         Other ________________________

         b.           No Equity and Not Necessary for an Effective Reorganization 11 U.S.C. §362(d)(2)

         c.           Other "Cause" 11 U.S.C. §362(d)(1)
               i.         Bad Faith (describe) _________________________________
               ii.        Multiple filings
               iii.       Other (describe) ____________________________________

         d. Debtor's Statement of Intention regarding the Collateral


                                                              1
    Case 21-03053 Doc 12-3 Filed 04/07/21 Entered 04/07/21 17:03:18                              Desc
              Statement Accompanying Relief From Stay Page 2 of 2

             i.    Reaffirm ii.   Redeem iii.   Surrender iv.    No Statement of Intention Filed

Date:    April 7, 2021
                                                       Respectfully submitted,

                                                         /s/ Todd J. Ruchman
                                                       Todd J. Ruchman (6271827)
                                                       Keith Levy (6279243)
                                                       Sarah E. Barngrover (28840-64)
                                                       Adam B. Hall (0088234)
                                                       Edward H. Cahill (0088985)
                                                       Stephen R. Franks (0075345)
                                                       Manley Deas Kochalski LLC
                                                       P.O. Box 165028
                                                       Columbus OH 43216-5028
                                                       614-220-5611; Fax: 614-627-8181
                                                       Attorneys for Creditor
                                                       The case attorney for this file is Todd J. Ruchman.
                                                       Contact email is tjruchman@manleydeas.com

(Rev. 12/21/09)




                                                  2
